PER CURIAM.
We reverse the summary judgment which was entered in favor of appellee as to Counts II, III and IV of the complaint. We affirm on Count I. Officers and agents of corporations can be personally liable for committing torts, where the tort is committed within the scope of their corporate employment. Orlov-sky v. Solid Surf, Inc., 405 So.2d 1363 (Fla. 4th DCA 1981); White-Wilson Medical Center v. Dayta Consultants, Inc., 486 So.2d 659 (Fla. 1st DCA 1986). In reversing, we are not determining whether the complaint states a cause of action, because the only issue before us is whether the appellee can be individually liable for the torts alleged.
GLICKSTEIN, KLEIN and GROSS, JJ., concur.